Citation Nr: 1709768	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-40 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for cervical strain.

2. Entitlement to service connection for a low back condition.

3. Entitlement to service connection for a left shoulder condition.

4. Entitlement to service connection for a right leg condition.

5. Entitlement to service connection for sensorineural hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for Alzheimer's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and son.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1955.

These matters come before the Board of Veterans Appeals (Board) on appeal from a
March 2014 rating decision of the Regional Office (RO) in San Juan, Puerto Rico which denied service connection for the claims listed on the title page.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has reviewed the claims file and determined that additional development is warranted.  

Initially, the Board finds all claims must be remanded for the AOJ to attempt to obtain outstanding records from the Social Security Administration (SSA).  In an August 2013 VA Form 21-4138, the Veteran reported receiving benefits from SSA and submitted a July 2013 SSA letter describing his monetary benefits.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak, supra.  In this case, the Board notes that the evidence of record fails to reveal the precise basis of the Veteran's grant of SSA benefits.  Although the Veteran appears to be entitled to receive SSA benefits due to age, it is possible he was at some point granted SSA disability benefits and the records relating to such benefits could be relevant to the current claims.  As such, the Board cannot conclude that no reasonable possibility exists that the Veteran's SSA records would not aid in substantiating any of his claims.  See Golz, 590 F.3d at 1320 (holding that not all SSA disability records must be sought, but only those that are relevant to the Veteran's claim). Therefore, the Board finds that the matters currently before the Board must be remanded for the AOJ to request from SSA all records related to any disability determination.

With respect the cervical strain, low back condition, left shoulder condition, and right leg condition claims, at the October 2016 Board hearing, the Veteran claimed that these conditions resulted from an injury during service.  He testified that an electrical lamp post fell on him during service in Germany, which resulted in loss of consciousness and an overnight stay in a military hospital.  However, service treatment records related to this incident are not associated with the claims file.  

The Board notes that the National Personnel Records Center (NPRC) has indicated that a portion of the Veteran's service treatment records (STRs) are not available and presumed destroyed in the NPRC fire in 1973.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90   (1990).  Here, the RO should notify the Veteran and his representative that some of his STRs are fire-related and allow the Veteran an opportunity to provide missing STRs, to include records related to his claimed electrical lamp injury.

Additionally, the evidence is unclear whether the Veteran has current cervical strain, low back, left shoulder, and right leg disabilities.  The Veteran has not been afforded VA examinations for these disabilities.  October 2013 VA treatment records document complaints of frequent falls, and right knee and back pain.  October 2013 lumbar x-rays show degenerative joint disease, and knee x-rays show mild degenerative and enthesopathic changes.  Given that the evidence including the Veteran's testimony indicates that he has persistent or recurrent symptoms of disability that may be associated with service, a VA examination or opinion is warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The duty to assist statute and regulation do not require that examination be conducted, but rather, makes VA responsible for providing "a medical examination or obtaining a medical opinion" when review of the record reflects it is necessary to render a decision on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Here, given the Veteran's age and infirmity, the Board finds that VA opinions are more appropriate.

Next, with respect to the sensorineural hearing loss and tinnitus claims, at the October 2016 Board hearing, the Veteran claimed continuous hearing loss and tinnitus symptoms since service.  He attributed these symptoms to noise exposure from artillery firing during service and reported decreased hearing during service.  He said that his military occupational specialty was an infantryman.  

The Veteran was afforded a VA hearing loss and tinnitus examination in January 2014.  Review of the claims file was noted.  Based on audiology tests, a diagnosis of bilateral sensorineural hearing loss was provided.  The examiner provided a negative nexus opinion on the relationship between the Veteran's current sensorineural hearing loss disability and service.  As rationale, the examiner stated that the claims file does not contain complaints of hearing loss during or immediately after service.  To this regard, the Veteran was first treated for hearing loss in July 2013, 58 years after release from service.  The examiner attributed current hearing loss to the Veteran's natural aging process, hereditary factors, and post-service noise exposure.  As for tinnitus, the examiner noted that the Veteran did not report tinnitus on examination.

In this case, the Board finds that another medical opinion is needed to fully consider the Veteran's recent lay reports in light of his October 2016 Board hearing testimony on in-service noise exposure and continuous hearing loss and tinnitus symptoms since service.  Moreover, it appears that the January 2014 VA examiner primarily relied on the absence of documentation in the service treatment records as a basis for his negative opinion, which is improper.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").   Furthermore, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (providing for service connection for a disease first diagnosed after service).

Based on the foregoing, the Board finds that the January 2014 opinion is inadequate to determine whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Consequently, a new medical opinion is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Alzheimer's disease claim, at the October 2016 Board hearing, the Veteran testified that he had Alzheimer's disease with dementia related to service.  An October 2013 VA treatment record notes a diagnosis of Alzheimer's disease.  Given that the evidence of record reflects that the Veteran has a current disability that may be associated with service, and the fact that the Veteran has not been provided with a VA examination for this condition, the Board finds that a VA opinion as to the nature and etiology of his Alzheimer's disease is warranted.  See McClendon, 20 Vet. App. at 79.

Finally, as for private treatment records, at the October 2016 Board hearing, the Veteran's spouse testified that the Veteran receives private therapy treatment for his back, shoulder, neck, and leg conditions.  Pertinent to the Alzheimer's disease claim, October 2013 VA treatment records note that the Veteran has private neurologist care in Namenda and Aricept.  Such private treatment records are not associated with the claims file.  On remand, the RO should attempt to obtain these treatment records.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records, to include records from Ceiba VA Community Based Outpatient Clinic and San Juan VA Medical Center which have not already been associated with the claims file.

2. The AOJ should send the Veteran appropriate notice that a portion of his STRs are not available and presumed destroyed in the NPRC fire in 1973, and allow the Veteran the opportunity to submit missing STRs, to include his claimed in-service electrical lamp post injury and hospitalization records. 

3. With any necessary assistance from the Veteran, obtain all private treatment records - including therapy treatment records for his back, shoulder, neck, and leg conditions; and private neurology treatment records in Namenda and Aricept for Alzheimer's disease.

4. After completing the above development, request an opinion from a VA physician to determine the nature and etiology of the claimed cervical strain, low back, left shoulder, and right leg conditions.

The claims file, including a copy of this remand, must be made available to the physician for review on conjunction with the examination.

For each cervical spine, low back, left shoulder, and right leg disability identified, indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed disability had its onset in service or is otherwise related to the Veteran's military service.
 
In rendering the opinion above, the VA examiner should discuss and comment on the Veteran's reported electrical lamp post injury during service.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 


The physician should provide a complete rationale for any opinion given.

5. Obtain a medical opinion from a VA audiologist to determine the nature and etiology of the claimed hearing loss and tinnitus. 

The claims file, including a copy of this remand, must be made available to the audiologist for review on conjunction with the examination.
 
Following review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss and tinnitus disabilities had their onset in service or are otherwise related to the Veteran's military service, to include claimed in-service noise exposure. 

The audiologist is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The audiologist is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The audiologist should provide a complete rationale for any opinion given.

6. Obtain an opinion from a VA physician to determine the nature and etiology of the Veteran's Alzheimer's disease. 

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.

Following review of the claims file, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed Alzheimer's disease had its onset in service or is otherwise related to the Veteran's military service. 

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 

The physician should provide a complete rationale for any opinion given.

7. Thereafter, the RO should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




